 
SERIES B-1 AND SERIES C PREFERRED SHARE PURCHASE AGREEMENT
 
This Series B-1 and Series C Preferred Share Purchase Agreement (the
“Agreement”) is made the 1st day of November, 2009 (the “Effective Date”) by and
between ____________ (the “Seller”), and Winthrop Realty Trust, an Ohio real
estate investment trust (the “Company”).
 
RECITALS
 
WHEREAS, the Seller is the current bona fide owner and holder of ________ Series
B-1 Cumulative Convertible Redeemable Preferred Shares of Beneficial Interest of
the Company, liquidation value $25.00 per share (the “Series B-1 Shares”);
 
WHEREAS, the Company wishes to purchase the Series B-1 Shares from the Seller
upon the terms and subject to the conditions of this Agreement; and
 
WHEREAS, in connection with the Company’s purchase of the Series B-1 Shares, the
Seller is concurrently purchasing from the Company _________ shares (the
“Purchased Shares”) of Series C Cumulative Convertible Redeemable Preferred
Shares of Beneficial Interest of the Company, liquidation value $25.00 per share
(the “Series C Shares”), which Series C Shares are convertible into Common
Shares of Beneficial Interest of the Company, par value $1.00 per share (the
“Common Shares”), pursuant to the terms of the Series C Shares Certificate of
Designations, dated as of November 1, 2009 (as it may be amended, restated or
amended and restated from time to time).
 
AGREEMENT
 
The parties hereto hereby agree as follows:
 
1.      Purchase and Sale.
 
(a)      Purchase and Sale of Series B-1 Shares.  The Seller hereby transfers,
assigns and sells to the Company, and the Company hereby purchases from the
Seller, the Series B-1 Shares for an aggregate purchase price consisting solely
of the Purchased Shares (the “B-1 Purchase Price”).
 
(b)      Delivery of Series B-1 Shares. The parties acknowledge that the Seller
has delivered to the Company share certificates representing the Series B-1
Shares duly endorsed to the Company, receipt of which is hereby acknowledged by
the Company, and the Company shall cancel the Series B-1 Shares as a result of
the transactions contemplated hereby.
 
(c)      Purchase and Sale of Purchased Shares. In consideration of the
Company’s purchase of the Series B-1 Shares, the Company hereby issues, sells
and delivers to the Seller, and the Seller hereby purchases from the Company,
the Purchased Shares, for an aggregate purchase price consisting of the Series C
Shares, which  Purchased Shares have a liquidation value of $25.00 per share.
 
(d)      Delivery of Purchased Shares. The Company agrees to deliver to the
Seller promptly after the Effective Date Share Certificates representing the
Purchased Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
2.      Representations and Warranties of the Seller.  The Seller hereby
represents and warrants to the Company that:
 
(a)      Right, Title and Interest to Series B-1 Shares.  The Seller is the bona
fide holder of the Series B-1 Shares and is in valid possession of all right,
title and interest to the Series B-1 Shares, and as a result of the Seller’s
delivery to the Company of share certificates representing the Series B-1 Shares
duly endorsed to the Company, the Company will acquire good and marketable title
thereto, free and clear of all liens, restrictions, claims, charges and
encumbrances and the Series B-1 Shares are not subject to any adverse claim upon
the closing of the transactions contemplated hereby.
 
(b)      Authorization and Validity of Agreement.  The Seller has the power and
authority and has taken all necessary actions to execute and deliver this
Agreement, to consummate the transactions contemplated hereby and to take all
other actions required to be taken by it pursuant to the provisions
hereof.  This Agreement has been duly executed and delivered by the
Seller.  This Agreement is legal, valid and binding upon and enforceable against
the Seller in accordance with its terms, except as such enforceability may be
limited by bankruptcy, moratorium, insolvency, fraudulent conveyance,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally.
 
(c)      No Conflict with Other Instruments.  The Seller is not subject to any
agreement, instrument, judgment, order, document or other restriction of any
kind that would prevent the consummation of the transactions contemplated by
this Agreement.
 
(d)           Investment Representations
 
.  The Seller understands that the Purchased Shares (as well as any Common
Shares issuable upon the conversion of the Purchased Shares), have not been
registered under the Securities Act of 1933 (the “Securities Act”).  Seller also
understands that the Purchased Shares are being offered and sold pursuant to an
exemption from registration contained in the Securities Act based in part upon
Seller’s representations contained in this Section 2(d).  In that regard, the
Seller hereby represents and warrants as follows:
 
(i)           Seller Bears Economic Risk.  The Seller has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests.  The Seller understands and accepts that it must bear the
economic risk of this investment indefinitely unless the Purchased Shares (and
any Common Shares issuable upon the conversion of the Purchased Shares) are
registered pursuant to the Securities Act, or an exemption from registration is
available.
 
(ii)           Acquisition for Own Account.  The Seller is acquiring the
Purchased Shares (and any Common Shares issuable upon the conversion of the
Purchased Shares) for the Seller’s own account for investment only, and not with
a view towards, or for resale in connection with, their distribution in any
transaction that would be in violation of the securities laws of the United
States of America or any State thereof.  Seller understands that the Purchased
Shares (and any Common Shares issuable upon the conversion of the Purchased
Shares) have not been approved or disapproved by the Securities and Exchange
Commission (the “Commission”), or any other federal or state agency, nor has the
Commission or any such agency passed upon the accuracy or adequacy of any of the
information provided to the Seller.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(iii)           Accredited Investor.  The Seller is an “accredited investor”
within the meaning of Regulation D under the Securities Act.  The address of the
Seller set forth on the signature page hereto is the Seller’s current address.
 
(iv)           Company Information.  The Seller has had an opportunity to
discuss the Company’s business, management and financial affairs with directors,
officers and management of the Company and has had the opportunity to review the
Company’s operations and facilities and is satisfied with the results
thereof.  The Seller has also had the opportunity to ask questions of and
receive answers from, the Company and its management regarding the terms and
conditions of its investment in the Purchased Shares.
 
(v)           No Oral Representations. In making the Seller’s investment in the
Company, no oral representations or warranties have been made to the
Seller.  The Seller acknowledges that it has been advised that no person is
authorized to give any information or to make any statement not contained in any
of the written information provided to the Seller by the Company and that any
information or statement not made by such person must not be relied upon as
having been authorized by the Company or any professional advisors or counsel
thereto. The Seller and the Seller’s representatives must rely on their own due
diligence of the Company and any other investigations deemed necessary for the
purpose of determining whether to proceed with the investment in the Company.
 
(vi)           Legend.  The Seller agrees that the certificates evidencing the
Purchased Shares (and any Common Shares issuable upon the conversion of the
Purchased Shares) shall bear the following legend restricting their
transferability under the Securities Act:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ACQUIRED FOR INVESTMENT AND HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”).  NO SALE, OFFER TO SELL OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SHARES UNDER THE ACT, OR AN OPINION OF COUNSEL TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER THE ACT.
 


(e) Public Reports.  Seller has received, read and understands the Company’s
Annual Report on Form 10-K (for the year ended December 31, 2008) and Quarterly
Report on Form 10-Q (for the quarterly period ended June 30, 2009).
 
(f)  Indemnification. The Seller shall indemnify and hold harmless each of the
Company, its directors, officers, persons controlling the Company, any affiliate
of the foregoing or any professional advisors thereto, from and against any and
all loss, damage, liability or expense, including costs and reasonable
attorneys’ fees, to which any of them may be put or which they may incur by
reason of or in connection with any misrepresentation made by Seller or any
breach of any of Seller’s warranties hereunder.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3.      Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Seller that:
 
(a)      Authorization and Validity of Agreement.  The Company has the power and
authority and has taken all necessary actions to execute and deliver this
Agreement and the Certificate of Designations, to consummate the transactions
contemplated hereby and to take all other actions required to be taken by it
pursuant to the provisions hereof, and no additional consent or approval of any
other person, entity or governmental authority (including, without limitation,
the Company’s Board of Directors or its stockholders, whether under the rules
and regulations of any securities exchange on which the Company’s securities
trade or otherwise) is required therefor.  This Agreement has been duly executed
and delivered by the Company.  This Agreement and the Certificate of
Designations are legal, valid and binding upon and enforceable against the
Company in accordance with their terms, except as such enforceability may be
limited by bankruptcy, moratorium, insolvency, fraudulent conveyance,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally.
 
(b)      No Conflict with Other Instruments.  The Company is not subject to any
agreement, instrument, judgment, order, document or other restriction of any
kind that would prevent the consummation of the transactions contemplated by
this Agreement.
 
(c)      Full Disclosure. Neither the Company’s Annual Report on Form 10-K (for
the year ended December 31, 2008) and Quarterly Report on Form 10-Q (for the
quarterly period ended June 30, 2009) contain any untrue statement of a material
fact or omit to state a material fact required to be stated or therein necessary
to make the statements contained therein not misleading in light of the
circumstances under which they were made.
 
(d)      Validity of Purchased Shares. Upon issuance of the Purchased Shares
(and any Common Shares issuable upon the conversion of the Purchased Shares) and
payment therefore pursuant hereto, the Purchased Shares (and any Common Shares
issuable upon the conversion of the Purchased Shares) will be fully paid and
nonassessable.
 
4.      Release.  By the surrender of the Series B-1 Shares and acceptance of
the B-1 Purchase Price, the Seller hereby releases the Company from any and all
obligations with respect to the Series B-1 Shares, financial and otherwise, and
relinquishes the right to any legal claim against the Company in connection with
the Series B-1 Shares except for the right to receive dividends through October
31, 2009.
 
5.      Confidentiality of Information. The Seller agrees to hold and to cause
its representatives and affiliates to hold all information received from or
concerning the Company in connection with the transactions contemplated by this
Agreement in confidence, and not to use or disclose any of such information to
any such third party, except to the extent such information may be made publicly
available by the Company.
 
6.      Registration Rights.
 
(a)      The Company hereby agrees to prepare and file, not later than ninety
(90) days after the date of this Agreement, with the Commission a registration
statement on Form S-3, or other appropriate form in the Company’s discretion
(the “Registration Statement”) with respect to the resale of the Common Shares
issuable upon the conversion of the Purchased Shares (such Common Shares, the
“Registrable Shares”) and to use its best efforts to cause the Registration
Statement to be declared effective by the Commission.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)      In connection with the registration of the Common Shares described in
Section 6(a), the Company agrees that it will:
 
(i)           Prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
with the Registration Statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by the Registration Statement;
 
(ii)           Furnish to the Seller such number of copies of the Registration
Statement and each such amendment and supplement thereto (in each case including
all exhibits), such number of copies of the prospectus (including each
preliminary prospectus and summary prospectus) in conformity with the
requirements of the Securities Act, and such documents, if any, incorporated by
reference in such Registration Statement or prospectus, and such other documents
as the Seller may reasonably request in order to facilitate the disposition of
the Reigstrable Shares owned by it that are included in such registration;
 
(iii)           Use its reasonable efforts to register and qualify the
Registrable Shares under such other securities or “blue sky” laws of such
jurisdictions as shall be reasonably requested by the Seller, keep such
registration or qualification in effect for so long as the Registration
Statement remains in effect, and do any or all acts and things which may be
reasonably necessary to enable the Seller to consummate the disposition in such
jurisdiction of the Registrable Shares; provided, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business, to subject itself to taxation, or to file a general consent to service
of process in any such states or jurisdictions;
 
(iv)           Notify the Seller and (if requested by the Seller) confirm such
advice in writing, (I) when or if the prospectus or any prospectus supplement or
post-effective amendment has been filed, and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective,
(II) of any request by the Commission for amendments or supplements to the
Registration Statement or the prospectus or for additional information, (III) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose, (IV) of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Registrable Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, and (V) of the happening of any event as a result of which the
prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;
 
(v)           If any fact contemplated by clause (V) of paragraph (iv), above,
shall exist, prepare a supplement or post-effective amendment to the
Registration Statement or the related prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchaser of the Registrable Shares the prospectus will not
contain an untrue statement of material fact or omit to state any material fact
necessary to make the statements therein not misleading;
 
 
-5-

--------------------------------------------------------------------------------

 
 
(vi)           Use best efforts to obtain the withdrawal of any order suspending
the effectiveness of the Registration Statement at the earliest possible moment;
 
(vii)           Otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
shareholders, as soon as reasonably practicable, an earnings statement covering
the period of at least twelve (12) months, but not more than eighteen (18)
months, beginning with the first month of the first fiscal quarter after the
effective date of such Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 under
the Securities Act; and
 
(viii)           Keep the Registration Statement current and effective until the
earlier of (i) the date on which all of the Registrable Shares under the
Registration Statement have been sold by the Seller and (ii) the date on which
the Registrable Shares under the Registration Statement may be immediately sold
to the public without registration or restriction (including, without
limitation, as to volume) under the Securities Act (including, without
limitation, Rule 144 promulgated thereunder).
 
(ix)           Cause all Registrable Shares registered hereunder to be listed on
each securities exchange on which similar securities of the same class issued by
the Company are then listed.
 
(c)      Obligation of Seller to Furnish Information.  It shall be a condition
precedent to the obligations of the Company to take any action pursuant to this
Agreement that the Seller shall furnish to the Company in writing such
information regarding itself, the Purchased Shares, Common Shares and/or any
other shares of beneficial interest of the Company it then holds, and the
intended method of disposition of such shares as shall reasonably be required to
timely effect the registration of the Registrable Shares.
 
(d)      Deferral.  If the Company shall furnish to the Seller a certificate
signed by the President or Chief Executive Officer of the Company (a “Demand
Deferral Notice”) stating that, in the good faith judgment of the Board of
Trustees of the Company, it would be seriously detrimental to the Company and
its shareholders for such Registration Statement to be filed and it is therefore
essential to defer the filing of such Registration Statement, then the Company
shall have the right to defer such filing for a period of not more than ninety
(90) days after the date such Demand Deferral Notice is furnished to the Seller;
provided, however, that the Company may not utilize this right more than
once.  Notwithstanding the foregoing, if such a Demand Deferral Notice is
delivered during the Registration Period, the Company shall continue to be
obligated to deliver such additional shares as described in, and in accordance
with, Section 6(a) above.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(e)      Discontinuance of a Disposition of Registrable Shares.  If any
Registrable Shares are registered for sale under the Securities Act, the Seller
shall cease any distribution of such shares under the Registration Statement not
more than once in any twelve (12) month period, for up to ninety (90) days each,
upon the request of the Company if: (x) such distribution would require the
public disclosure of material non-public information concerning any transaction
or negotiations involving the Company or any of its affiliates that, in the good
faith judgment of the Company’s Board of Trustees, would materially interfere
with such transaction or negotiations, (y) such distribution would otherwise
require premature disclosure of information that, in the good faith judgment of
the Company’s Board of Trustees, would adversely affect or otherwise be
detrimental to the Company or (z) the Company proposes to file a registration
statement under the Securities Act for the offering and sale of securities for
its own account in an underwritten offering and the managing underwriter
therefor shall advise the Company in writing that in its opinion the continued
distribution of Registrable Shares would adversely affect the success of the
offering of the securities proposed to be registered for the account of the
Company.  The Company shall promptly notify the Seller at such time as (i) such
transactions or negotiations have been otherwise publicly disclosed or
terminated, (ii) such non-public information has been publicly disclosed or
counsel to the Company has determined that such disclosure is not required due
to subsequent events or (iii) the completion of such underwritten offering.
 
(f)      Reports under Securities Exchange Act of 1934. With a view to making
available to the Seller the benefits of Rule 144 and any other rule or
regulation of the Commission that may at any time permit the Seller to sell
securities of the Company to the public without registration or pursuant to a
Registration Statement, the Company agrees to:
 
(i)           use its reasonable best efforts to make and keep adequate current
public information available in accordance with Rule 144(c) at all times as the
Company remains subject to the periodic reporting requirements under Sections 13
or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”);
 
(ii)           use its reasonable best efforts to take such action as is
necessary to enable the Seller to qualify for use of the Commission’s Form S-3
or such other registration statement form as may be applicable for the sale of
their Registrable Shares;
 
(iii)           use its reasonable best efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and
 
(iv)           furnish to the Seller, so long as the Seller owns any Registrable
Shares, upon reasonable request (i) a written statement by the Company that it
has complied with the reporting requirements of the Securities Act and the
Exchange Act, or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (or such other form as the Company is then eligible
to use), and (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company with the
Commission.
 
 
-7-

--------------------------------------------------------------------------------

 
 
7.      Indemnification with respect to the Registration Rights. In connection
with the registration rights described in Section 6 above, or any Registration
Statement prepared in connection with this Agreement:
 
(a)      By the Company.  To the extent permitted by law, the Company will
indemnify and hold harmless the Seller, any underwriter (as defined in the
Securities Act), and all of their respective officers, directors, shareholders,
trustees, agents, employees or other control persons (“Related Persons”) against
any actions, costs, losses, claims, damages or liabilities (“Claims or
Damages”), insofar as such Claims or Damages (or actions in respect thereto)
arise out of or are based upon the following actions by the Company or its
Related Persons: (i) any untrue statement or alleged untrue statement of a
material fact contained in a Registration Statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto; (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading; or (iii) any violation or alleged violation by any party
or its agents of the Securities Act, the Securities  Exchange Act of 1934 (the
“Exchange Act”), any federal or state securities law, or any rule or regulation
promulgated under any of the foregoing in connection with the offering covered
by such Registration Statement (collectively, “Violations”). The Company will
reimburse the Seller and each of its Related Persons for any legal or other
expenses they or any of them may incur in connection with investigating or
defending any such Claims or Damages; provided, however, that the indemnity
agreement contained in this Section 7(a) shall not apply to amounts paid in
settlement of any such Claims or Damages if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld or
delayed), nor shall the Company be liable in any such case for any such Claims
or Damages to the extent that they arise out of or are based upon a Violation
that occurs in reliance upon and in conformity with written information
furnished expressly for use in connection with such registration by the Seller
or any of its Related Persons.
 
(b)      By Seller.  To the extent permitted by law, the Seller will indemnify
and hold harmless the Company, any underwriter (as defined in the Securities
Act), and all of their respective Related Persons, against any Claims or Damages
they or any of them may incur insofar as such Claims or Damages (or actions in
respect thereto) arise out of or are based upon any Violation of or by the
Seller or its Related Persons, in each case to the extent (and only to the
extent) that such Violation occurs in connection with written information
furnished by the Seller expressly for use in connection with a registration; and
the Seller will reimburse any legal or other expenses reasonably incurred by the
Company, any underwriter and any of their respective Related Persons, in
connection with investigating or defending any Claim or Damage; provided,
however, that the indemnity agreement contained in this Section 7(b) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Seller,
which consent shall not be unreasonably withheld or delayed; and
provided, further, that the total amounts payable in indemnity by the Seller
under this Section 7(b) in respect of any Violation shall not exceed the net
proceeds received by the Seller in the registered offering out of which such
Violation arises.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)      Contribution. If the indemnification provided for in this Section 7 is
unavailable to an indemnified party under Section 7(a) or Section 7(b) hereof
(other than by reason of exceptions provided in those Sections) in respect of
any Claims or Damages referred to therein, then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such Claims or
Damages in such proportion as is appropriate to reflect the relative fault of
the Company on the one hand and of the Seller on the other in connection with
the statements or omissions which resulted in such Claims or Damages, as well as
any other relevant equitable considerations.  The relative fault of the Company
on the one hand and of the Seller on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Seller and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  The amount paid or payable by a party as a
result of the Claims or Damages referred to above shall be deemed to include any
legal or other fees or expenses reasonably incurred by such party in connection
with investigating or defending any action or claim.
 
The Company and the Seller agree that it would not be just and equitable if
contribution pursuant to this Section 7(c) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 7(c), the Seller
shall not be required to contribute any amount in excess of the amount by which
the total price at which the Common Shares issuable upon conversion of the
Purchased Shares sold by the Seller and distributed to the public exceeds the
amount of any damages which the Seller has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No Person (as defined in Section 2 of the Securities Act) guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
(d)      Notice.  Promptly after receipt by an indemnified party under this
Section 7 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 7, deliver to
the indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential conflict of interests between such indemnified party and any other
party represented by such counsel in such proceeding.  The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, to the extent that it is materially prejudicial
to its ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 7, but such a failure
will not relieve it of any liability that it might have to any indemnified party
otherwise than under this Section 7.
 
(e)      Defect Eliminated in Final Prospectus or Supplement or Post-Effective
Amendment.  The foregoing indemnity agreements of the Company and the Seller are
subject to the condition that, insofar as they relate to any Violation made (x)
in a preliminary prospectus but eliminated or remedied in the amended prospectus
on file with the SEC at the time the Registration Statement in question becomes
effective or in the amended prospectus filed with the Commission pursuant to
Commission Rule 424(b) (the “Final Prospectus”) or (y) in the Final Prospectus
but eliminated or remedied in a supplement or post-effective amendment
contemplated by Section 6(b)(v) hereof, as applicable, such indemnity agreement
shall not inure to the benefit of any person if a copy of the Final Prospectus
or such supplement or post-effective amendment, as applicable, was furnished to
the indemnified party and was not furnished to the person asserting the loss,
liability, claim or damage at or prior to the time such action is required by
the Securities Act.
 
 
-9-

--------------------------------------------------------------------------------

 
 
8.      Indemnification of the Seller with respect to the Representations,
Warranties and Covenants.  The Company agrees to save, defend, indemnify and
hold harmless the Seller and its affiliates against, and hold them harmless
from, any and all losses, claims, damages, liabilities, actions, penalties,
fines, costs (including reasonable costs of investigation, defense and
enforcement), settlements, attorney’s fees, expenses or otherwise arising out of
(i) any breach of any representation or warranty made by the Company under this
Agreement; (ii) any breach of any covenant or agreement made by the Company
under this Agreement.
 
9.      Survival.  The representations and warranties of the parties under
Sections 2 and 3 hereof, respectively, shall survive for a period of one (1)
year from the date hereof.
 
10.      Miscellaneous.
 
(a)      This Agreement shall bind the parties, their respective heirs,
administrators, executors, successors and assigns.
 
(b)      This Agreement (including, without limitation, the registration rights
provided herein), shall be freely assignable (in whole or in part) by the Seller
to any person(s) or entity(ies) to whom or to which the Seller may transfer the
Series C Shares or the Common Shares.
 
(c)      Each party hereto will, upon request, execute and deliver any
additional documents deemed by the other party to be necessary or desirable to
complete the transactions contemplated hereby.
 
(d)      All prior or contemporaneous agreements, contracts, promises,
representations and statements, if any, between the parties hereto pertaining to
the transactions contemplated hereby, are merged into this Agreement.  This
Agreement sets forth the entire understanding between the parties, and there are
no terms, conditions, representations, warranties or covenants other than those
contained herein.
 
(e)      Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon receipt, when delivered personally or by
courier, overnight delivery service or confirmed facsimile, or three (3) days
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, if such notice is addressed to the party to be notified at such
party’s address or facsimile number as set forth on the signature page hereto or
as subsequently modified by written notice.
 
(f)      This Agreement, and any provision hereof, may not be amended, modified,
released or discharged, in whole or in part, except by a writing signed by the
parties hereto.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(g)      This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.  A facsimile, telecopy, PDF or other reproduction of this Agreement
may be executed by one or more parties hereto, and an executed copy of this
Agreement may be delivered by one or more parties by facsimile, e-mail or
similar electronic transmission device pursuant to which the signature of or on
behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes.  At the request of any
party, all parties agree to execute an original of this Agreement as well as any
facsimile, telecopy or reproduction thereof.  The parties hereto hereby agree
that neither shall raise the execution of facsimile, telecopy, PDF or other
reproduction of this Agreement, or the fact that any signature or document was
transmitted or communicated by facsimile, e-mail or similar electronic
transmission device, as a defense to the formation of this Agreement.
 
(h)      The titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
(i)      This Agreement shall be governed by the laws of the State of New York,
without regard to its principles of conflict of laws.
 
(j)      The Seller will bear all costs, fees and expenses incurred by it in
connection with the negotiation, documentation, and/or enforcement of its rights
under this Agreement and any related matters or documents.  Notwithstanding the
foregoing, all expenses incurred in connection with a registration pursuant to
this Agreement (excluding underwriters’ and brokers’ discounts and commissions),
including, without limitation all federal or state “blue sky” registration and
qualification fees, printers’ and accounting fees, and fees and disbursements of
counsel for the Company, shall be borne by the Company.
 
 [Signature Page Follows]
 
 
-11-

--------------------------------------------------------------------------------

 
 
The parties have executed this Series B-1 Preferred Share and Series C Preferred
Share Purchase Agreement as of the date first written above.
 

 
COMPANY:
 
WINTHROP REALTY TRUST
         
 
By:
 
   
Name:
 
   
Title:
 
   
Address:  
7 Bulfinch Place
Suite 500
Boston, MA 02114
Attn: Carolyn Tiffany
Facsimile No.: (617) 742-4643
           
SELLER:
                           
By:
     
Name:
     
Title:
     
Address:
   

 
 
 
[Signature Page to Series B-1 and Series C Preferred Share Purchase Agreement]
 